Citation Nr: 1400587	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for uterine cancer/endometrial carcinoma, status post total hysterectomy and bilateral salpingo-oophorectomy (claimed as due to exposure to chemical herbicides).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1962 to September 1969.  Her military decorations include the Air Medal, the Air Force Commendation Medal, and the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for uterine cancer/endometrial carcinoma, status post total hysterectomy and bilateral salpingo-oophorectomy (claimed as due to exposure to chemical herbicides).  The Boston, Massachusetts, VA Regional Office (RO) is the agency of original jurisdiction over the current appeal.

In November 2013, the Veteran, accompanied by her representative and a non-testifying observer, appeared at the RO to present evidence and oral testimony in support of her claim before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran and her representative if any further action is required on their part.  [Please note that this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).]  


REMAND

The appellant is a Vietnam War Era veteran who served as a commissioned medical officer in the United States Air Force in the capacity of a flight nurse.  Her service personnel and medical records, as well as a testimonial letter from her former unit commander, establish that she had visited the Republic of Vietnam aboard medical transport aircraft and set foot on land within the territorial confines of this nation on numerous occasions during her period of active service while treating airlifted military casualties in pursuit of her duties as a flight nurse.  Therefore, her physical presence in the Republic of Vietnam during active duty is conceded, and she is presumed to have been exposed to chemical herbicides (i.e., Agent Orange) in service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

Apart from treatment for an episode of cystitis with painful urination in 1969 (which evidently fully resolved), her service medical records indicate normal gynecological and genitourinary findings on examinations performed at entry into service and throughout her period of active duty.  The Veteran was discharged from active duty in September 1969, and the report of a post-service VA examination in March 1970 did not indicate any abnormal genitourinary findings.

Post-service private medical records indicate that the Veteran was first noted to have abnormal cancer cells following dilation and curettage of her cervix in December 2005.  In January 2006, she underwent surgery for a total hysterectomy and bilateral salpingo-oophorectomy, followed by a course of radiation therapy to treat her for uterine cancer and endometrial carcinoma.  In written and oral statements submitted in support of her claim, she asserts that her uterine cancer/endometrial carcinoma, which necessitated treatment with a total hysterectomy and bilateral salpingo-oophorectomy and a course of radiation therapy, was the result of her exposure to chemical herbicides during active military service in the Republic of Vietnam.  She seeks VA compensation for the disabling residuals of the aforementioned conditions.  Although uterine cancer and endometrial carcinoma are not diseases that are specifically listed in the regulations contained in 38 C.F.R. § 3.309(e) (2013) as being presumed to be due to exposure to Vietnam War Era chemical herbicides, service connection may still be awarded for these diseases if the clinical evidence establishes a nexus between them and the Veteran's service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board observes that the Veteran has not been provided with a VA examination to obtain a nexus opinion addressing the likelihood that her uterine cancer and endometrial carcinoma are related to her period of active duty.  Her representative has expressly requested that she be provided with such an examination.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Although the medical records pertaining to the Veteran's treatment for uterine cancer and endometrial carcinoma that are presently associated with her claims file do not indicate or otherwise aver a link between these disease and her military service, the Board notes that the Veteran herself is a trained medical professional, whom the records show had practiced as a medical nurse since Air Force service up until her retirement at age 65.  She states that there is an etiological relationship between her cancer and her conceded exposure to chemical herbicides in Vietnam.  The Court has held in Pond v. West, 12 Vet. App. 341 (1999) that proper adjudication of a claim must include consideration of the medical opinion of the claimant herself, where the facts show her to be a duly trained and licensed medical professional, as she is competent to provide medical nexus evidence.  The Court further stated that this is not meant to preclude consideration of the personal interest the claimant-expert has in the outcome of her own case and its effect on her own clinical objectivity.  But before the Board can even address the probative value of the Veteran's assertion as a clinician, additional evidentiary development of the claim must first be undertaken.

In view of the present state of the record, the Board finds that the case has met the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006): specifically, (1) there is evidence of a current disability as current medical records have established diagnoses of uterine cancer/endometrial carcinoma, which necessitated treatment with a total hysterectomy and bilateral salpingo-oophorectomy and a course of radiation therapy with resulting disabling residuals; (2) there is evidence establishing an "in-service event" - her conceded exposure to chemical herbicides during military duty in Vietnam; (3) there is an indication that her current disability may be related to this in-service event, which is her assertion as a trained clinician (albeit one who is not an impartial party to the claim) that her cancer was due to such chemical herbicide exposure, and; (4) there is insufficient evidence to decide the case as no objective medical opinion addressing this question has been obtained.  Therefore, in view of the foregoing discussion, the case should be remanded to the RO/AMC so that the Veteran may be provided with the appropriate medical examination so that a nexus opinion addressing the matter on appeal may be obtained.

The case is REMANDED to the RO/AMC for the actions listed below.  [As previously noted herein, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.]  

1.  After obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and/or private medical records pertinent to the Veteran's medical treatment for uterine cancer/endometrial carcinoma, status post total hysterectomy and bilateral salpingo-oophorectomy, and medical residuals thereof, which have not yet been associated with the evidence.  All records obtained must be associated with her claims folder.  If records identified as relevant by the Veteran are unavailable, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the etiology of her uterine cancer/endometrial carcinoma, status post total hysterectomy and bilateral salpingo-oophorectomy.  The examining clinician should review the Veteran's pertinent clinical history contained in her claims file.  All tests and studies deemed appropriate by the examiner should be conducted.  Based on the clinical findings obtained on examination and review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

Given the nature of uterine cancer and endometrial carcinoma, and given the factual concession that the Veteran was exposed to chemical herbicides (i.e., Agent Orange) during her military service in the Republic of Vietnam in the mid-to-late 1960s - 

[a.]  Is it as likely as not that the Veteran's uterine cancer and/or endometrial carcinoma had its onset during her period of active duty from January 1962 - September 1969?  (The opining clinician must address the clinical significance, if any, of the Veteran's treatment for cystitis in service in 1969.)

[b.]  Is it as likely as not that the etiology of the Veteran's uterine cancer and/or endometrial carcinoma is linked to her exposure to chemical herbicides (Agent Orange) during military service in the mid-to-late 1960s?

The examiner should present a discussion that includes a detailed supportive rationale and explanation of the opinions presented.  If the examiner cannot provide the opinions without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for uterine cancer/endometrial carcinoma, status post total hysterectomy and bilateral salpingo-oophorectomy (to include as due to exposure to chemical herbicides during Vietnam service) should be readjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).


